          Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. __20-751
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE DISCORD ACCOUNT SERVICED BY
 DISCORD


Reference:     DOJ Ref. # CRM-182-73070; Subject Account: Solento#1066

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Protocol on the application of the Agreement on Mutual Legal Assistance

Between the United States of America and the European Union to the Treaty Between the

Government of the United States of America and the Government of the Republic of Lithuania

on Mutual Legal Assistance in Criminal Matters, Lith.-U.S., June 15, 2005, S. TREATY DOC.

No. 109-13 (2006) (hereinafter, the “Protocol”), to execute a request from the Republic of

Lithuania (“Lithuania”). The proposed Order would require Discord (“PROVIDER”), an

electronic communication service and/or remote computing service provider located in San

Francisco, California, to disclose certain records and other information pertaining to the

PROVIDER account associated with Solento#1066, as set forth in Part I of Attachment A to the

proposed Order, within ten days of receipt of the Order. The records and other information to be

disclosed are described in Part II of Attachment A to the proposed Order. In support of this
          Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 2 of 6




application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Protocol Annex art. 5(1) (authorizing courts to issue orders necessary to execute the

request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Lithuania’s request has been duly authorized



                                                  2
           Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 3 of 6




by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Lithuania in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Lithuania are investigating a Lithuanian police officer for

unauthorized disclosure or use of information about a person’s private life and abuse of office

offenses, which occurred January 2020, in violation of the criminal law of Lithuania,

specifically, Articles 168 and 228 of the Lithuanian Criminal Code. A copy of the applicable

laws is appended to this application. The United States, through the Office of International

Affairs, received a request from Lithuania to provide the requested records to assist in the




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
            Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 4 of 6




criminal investigation and/or prosecution. Under the Protocol, the United States is obligated to

render assistance in response to the request.

     6.        According to authorities in Lithuania, on January 19, 2020, Discord account user

Solento#1066, uploaded a video named “video0.mp4” to the Discord channel “sel”. The video

shows a fully naked women who has been arrested as she is escorted from a police car in the

yard of the Vilnius County Police Headquarters, into the police building.

     7.        Lithuanian authorities believe that the police officer who arrested the woman is

the user of the Solento#1066 account. The yard of the Vilnius County Police Headquarters is

private and only persons detained and brought into the police office can access the yard. Any

free movement of persons brought to the police office, both in the yard and inside the premises,

is limited and can take place only in the presence of police officers. All persons who were

present in the yard during the incident have been identified; there were no strangers in the police

yard during the relevant time.

     8.        According to Lithuanian authorities, the video was made by the police officer

who brought the woman to the police office and accompanied her from the police car to the

police office. While police officers are obligated to make a video recording of how a detained

person is brought into the police office, the use of such a recording is strictly regulated when

pertaining to police activities and such information can be used only for police operational

purposes.

     9.        The account Solento#1066 is serviced by PROVIDER. As a result, Lithuanian

authorities seek records from PROVIDER in an effort to confirm that it was the police officer

who uploaded the video.




                                                 4
          Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 5 of 6




                                   REQUEST FOR ORDER

    10.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Lithuania

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199


                                                 By: ___
                                                     Lisa Roberts
                                                     Trial Attorney
                                                     NY Bar Number 2152213
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 305-9330 telephone
                                                     (202) 514-0080 facsimile
                                                     Lisa.Roberts@usdoj.gov




                                                 5
            Case 1:20-ml-00751-RBC Document 1 Filed 05/27/20 Page 6 of 6




                      Relevant Provisions of Lithuanian Criminal Code

Article 168.   Unauthorized Disclosure or Use of Information about a Person’s Private Life

       1.      A person who, without another person’s consent, makes public, uses for his own
               benefit or for the benefit of another person information about the private life of
               another person, where he gains access to that information through his service or
               profession or in the course of performance of a temporary assignment or he
               collects it through the commission of an act provided for in Articles 165-167 of
               this Code,

       shall be punished by community service or by a fine or by restriction of liberty or by
       arrest or by imprisonment for a term of up to three years.

       2.      A legal entity shall also be held liable for an act provided for in this Article.

       3.      A person shall be held liable for an act provided for in this Article only subject to
               a complaint filed by the victim or a statement by his authorized representative or
               at the prosecutor’s request.

Article 228    Abuse of Office

       1.      A civil servant or a person equivalent thereto who abuses his official position or
               exceeds his powers, where this incurs major damage to the State, an international
               public organization, a legal or natural person,

       shall be punished by deprivation of the right to be employed in a certain position or to
       engage in a certain type of activities or by a fine or by arrest or by imprisonment for a
       term of up to four years.

       2.      A person who commits the act provided for in paragraph 1 of this Article seeking
               material or another personal gain, in the absence of characteristics of bribery,

       shall be punished by deprivation of the right to be employed in a certain position or to
       engage in a certain type of activities or by imprisonment for a term of up to six years.
